DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. U.S. Patent Publication No. 2014/0282030 (hereinafter Bhatnagar) in view of Kim et al. U.S. Patent Publication No. 2011/0149101 (hereinafter Kim).
Consider claim 11, Bhatnagar teaches an information handling device, comprising (Figure 1, apparatus 101): a writing input surface ([0313] refer to user can type notes. In addition, [0185] refer to personal computer or the like); a processor operatively coupled to the writing input surface (Figure 1 illustrates processor); a memory device that stores instructions accessible to the processor (Figure 1, memory 111), the instructions being executable by the processor to: accept, at the writing input surface, user writing inputs to a note taking application ([0313] refer to user can type notes); capture contextual information ([0313] refers to the phrase identifier can identify key phrases in both the student user's typed notes (writing input) and the text corresponding with the audio (contextual information). In addition, [0314] refers to a course name, a course number, a professor name, or a textbook name (contextual information)) accessible by the information handling device that is determined to be related to the user writing inputs and is associated with a time of receipt of the user writing input ([0313] refers to user can record the lecture, and further refer to audio, and further refers student user can type notes during a lecture and record the lecture. Thus, contextual information is associated with a time of receipt of the user writing input), wherein the capturing comprises indexing the contextual information and synchronizing the contextual information with the user writing inputs ([0313] teaches identifier can identify relations (indexing) between all the identified key phrases, and thus synchronizing key phrases, where [0313] also teaches text (writing) and audio (contextual information)) by determining content of the contextual information matches content of the user writing inputs ([0313], identify relations between all the identified key phrases); wherein the synchronizing comprises creating a timeline of the contextual information that matches a timeline of receipt of the user writing inputs ([0313], user can type notes during a lecture and record the lecture, “during” implies time or timeline) by identifying a match between keywords of the content of the contextual information and keywords of the content of the user writing inputs ([0313] refer to phrase identifier can identify key phrases in both the student user’s typed notes and the text corresponding with the audio), synchronizing the contextual information with a cadence of writing of the user ([0313], user can type notes during a lecture and record the lecture, “during” implies time or timeline); create and store an association between the content of the user writing inputs and the content of the contextual information ([0313] refer to phrase identifier can identify key phrases in both the student user’s typed notes and the text corresponding with the audio. [0313], upload suggested that the notes are stored), and retrieve the content of at least one user writing input based upon accessing the created associations and identifying content of at least one user writing input having an association with the at least a portion of the content of the contextual information ([0313] refers to the output generator 481 can display an output showing all the identified key phrases and the relations between them), where the creating comprises notifying the user of the association by presenting a graphical representation of the association within the note taking application ([0313] refers to the output generator 481 can display (graphical representation) an output showing all the identified key phrases and the relations between them). Furthermore, Bhatnagar teaches in [0314], user can provide the user’s school name, course name, course number, professor name which can be considered as location information. 
Bhatnagar’s embodiment mentioned in [0313] does not appear to specifically disclose receive a search query to retrieve content of at least one writing input, wherein the received search query comprises at least a portion of the content of the contextual information; and retrieve content with the at least a portion of the content of the contextual information included in the search query.
However, Bhatnagar’s embodiment mentioned in [0314] teaches thereafter receive a search query to retrieve content of at least one writing input, wherein the received search query comprises at least a portion of the content of the contextual information ([0314] refers to the user can also provide a course name, a course number, a professor name, or a textbook name that relate to the input. The course name, the course number or the professor name (contextual information) can be used to search for a textbook (writing input) that the user's professor may have assigned for reading); and retrieve the content with the at least a portion of the content of the contextual information included in the search query ([0314] refers to the course name, the course number or the professor name (contextual information) can be used to search for a textbook (writing input) that the user's professor may have assigned for reading).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a search query as taught by Bhatnagar with the benefit that course name, the course number or the professor name can be used to search for a textbook that the user's professor may have assigned for reading as suggested by Bhatnagar in [0314].
Bhatnagar does not appear to specifically disclose handwriting input, and contextual information comprises information from an application other than the note taking application and comprises at least one of location information and calendar application data. 
However, in a related field of endeavor, Kim teaches a mobile device with a writing tool in figure 4b in further teaches handwriting input (figure 4b and [0043], writing tool), and contextual information comprises information from an application other than the note taking application (calendar in figure 8 comprises information from an application other than the note taking application illustrates in figure 10a) and comprises at least one of location information and calendar application data ([0045], [0076-0077] and figure 8b, user writes content in a region of a particular date in a calendar image, the controller matches the user’s input content with date information).


Consider claim 12, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein the at least one content portion of the user writing inputs comprises one or more key words ([0313] refers to key phrases). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 13, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein the contextual information is selected from the group consisting of audio data and device calendar data ([0313] refers to audio).

Consider claim 14, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein to create an association between at least one content portion of the user writing inputs and at least a portion of the contextual information comprises forming an association between one or more keywords of the user writing input and one or more keywords derived from contextual information ([0313] refers to phrase identifier 421 can identify key phrases in both the student user's typed notes and the text corresponding with the audio. The relationship identifier 451 can identify relations between all the identified key phrases). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 15, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein to create an association between at least a content portion of the user writing inputs and at least a portion of the contextual information comprises forming a plurality of associations between keywords of the user writing input and keywords derived from contextual information ([0313] refers to relations (plurality of associations) between all the identified key phrases). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 16, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein the plurality of associations are organized as a timeline ([0313], type notes during a lecture and record the lecture, where “during” implies time).

Consider claim 17, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein the instructions to retrieve comprise instructions to: access a store of associations between at least a content portion of the user writing inputs and at least a portion of the contextual information (Figure 4 refers to relationship identifier 451. Furthermore, [0313] refer to audio and text relations); search the store of associations using one or more keywords derived from the query ([0313] refers to key phrases); identify one or more user writing inputs associated with contextual information matching the one or more keywords of the query [0313]; and return a query result based on said identifying ([0313] refers to output generator 481 can display an output showing all the identified key phrases and the relations between them). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 18, Bhatnagar and Kim teach all the limitations of claim 11. In addition, Bhatnagar teaches wherein to identify contextual information related to the user writing inputs to the note taking application comprises accessing audio data of a speaker associated in time with the user writing inputs to the note taking application ([0313] refers to the phrase identifier can identify key phrases in both the student user's typed notes and the text corresponding with the audio (audio data of a speaker). In addition, [0305] refers to relation (associations) between first phrase and second phrase on a timeline). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 19, Bhatnagar and Kim teach all the limitations of claim 18. In addition, Bhatnagar teaches wherein the instructions are further executable by the processor to: utilize the audio data of the speaker associated in time with the user writing inputs to the note taking application ([0313] refers to the phrase identifier can identify key phrases in both the student user's typed notes and the text corresponding with the audio (audio data of a speaker). In addition, [0305] refers to relation (associations) between first phrase and second phrase on a timeline) to identify the speaker ([0313] refers to the user is presented with concepts discussed by the professor (speaker) during the lecture. Furthermore, [0314] refers to user can provide information that can be used by the phrase identifier. For example, the user can provide a professor name, which is considered as the speaker of the lecture); and provide a representation of the speaker on a display ([0314] refers to user can provide information that can be used by the output generator (representation on a display), and further refers user can provide a professor name which is considered as the speaker of the lecture). In addition, Kim teaches handwriting inputs (Figure 8b).

Consider claim 20, it includes the limitations mentioned above in claim 11, and thus it is rejected by the same reasoning.

Consider claim 1, it includes the limitations mentioned above in claim 11, and thus it is rejected by the same reasoning.

Consider claim 2, it includes the limitations mentioned above in claim 12, and thus it is rejected by the same reasoning.

Consider claim 3, it includes the limitations mentioned above in claim 13, and thus it is rejected by the same reasoning.

Consider claim 4, it includes the limitations mentioned above in claim 14, and thus it is rejected by the same reasoning.

Consider claim 5, it includes the limitations mentioned above in claim 15, and thus it is rejected by the same reasoning.

Consider claim 6, it includes the limitations mentioned above in claim 16, and thus it is rejected by the same reasoning.

Consider claim 7, it includes the limitations mentioned above in claim 17, and thus it is rejected by the same reasoning.

Consider claim 8, it includes the limitations mentioned above in claim 18, and thus it is rejected by the same reasoning.

Consider claim 9, it includes the limitations mentioned above in claim 19, and thus it is rejected by the same reasoning.

Consider claim 10, Bhatnagar and Kim teach all the limitations of claim 9. In addition, Bhatnagar teaches the representation comprises a graphical illustration ([0313-0314] refers to display an output showing all the identified key phrases and the relation between them, and further refer to information such as professor name) provide in a note taking application while user input is accepted by the note taking application [0313].

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
On page 12, Applicant argues that “Bhatnager does not identify a temporal relationship between the two types of input”. The Office respectfully disagrees for the following reasons.
Bhatnagar teaches in [0313], student user can type notes during a lecture and record the lecture, where “during” implies that text and audio are related with time. 

On pages 12-13, Applicant argues that “the search query, at best, includes a specific request for a specific material, not from a portion of the content of the contextual information. Additionally, what is retrieved is a textbook or other secondary source, not “at least one user handwring input””.
Bhatnagar teaches in [0314], user can also provide a course name, a course number, a professor name, or a textbook name that relate to the input. The course name, the course number or the professor name (contextual information) can be used to search for a textbook (writing input) that the user's professor may have assigned for reading. Furthermore, Kim teaches handwring inputs in figure 4b. Thus, the combination discloses this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621